                                            Case 3:20-cv-04373-SI Document 15 Filed 07/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MANDY GINA LEIGH,                                 Case No. 20-cv-04373-SI
                                   8                    Plaintiff,
                                                                                           ORDER DENYING EX PARTE
                                   9             v.                                        APPLICATION
                                  10     MICHAEL GEARY WILSON,                             Re: Dkt. No. 14
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant has filed an ex parte application for a temporary stay of the July 6 remand order

                                  14   in order to allow him time to file a notice of appeal of the remand order. Defendant’s application

                                  15   lacks merit and is DENIED. See generally 28 U.S.C. § 1447(d) (“An order remanding a case to the

                                  16   State court from which it was removed is not reviewable on appeal on otherwise . . . .”).

                                  17          The Clerk shall process the remand order forthwith.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: July 10, 2020                         ______________________________________
                                                                                      SUSAN ILLSTON
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
